—Order, Supreme Court, New York County (Marilyn Shafer, J.), entered on or about December 19, 2000, which, in an action for libel, insofar as appealed from as limited by the briefs, granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The alleged libel is contained in a New York Law Journal case summary that erroneously identified persons who filed a complaint against plaintiff with the Disciplinary Committee as his “former clients” when, in fact, they were his former adversaries. Defendants published a correction shortly after plaintiff brought the error to their attention. Defendants’ evidentiary material in support of their cross motion, consisting in the main of their deposition testimony and affidavits, is sufficient to establish prima facie that the freelance reporter who prepared the summary, an attorney, simply misread the court decision he was summarizing, and at no time prior to the summary’s publication did he, or any of the editors who reviewed the summary, question its accuracy. Absent convincing evidence from plaintiff that such a mistake was not or could not have been made, or was the product of a gross departure from objective journalistic standards, a required element necessary to a defamation action by either a private person or public figure is lacking (see, Khan v New York Times Co., 269 AD2d 74, 76-78). It does not avail plaintiff to argue that the jury might disbelieve defendants’ assertion that the error was a mistake (see, id., at 79). Concur — Nardelli, J. P., Mazzarelli, Saxe and Buckley, JJ.